Execution Copy JOINDER TO CREDIT AGREEMENT THIS JOINDER TO CREDIT AGREEMENT (this "Agreement"), dated as of March 28, 2008, is by and among TEXAS PETROCHEMICALS LP, a Texas limited partnership ("Company"), TEXAS BUTYLENE CHEMICAL CORPORATION, a Texas corporation (“Texas Butylene” and together with the Company, the "Borrowers"), the financial institutions signatory hereto in their capacity as Additional Commitment Lenders under and as defined in the Credit Agreement (as defined below), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent for the Lenders under and as defined in the Credit Agreement ("Administrative Agent"), with Deutsche Bank Securities Inc., as Lead Arranger for the Revolver Increase referenced herein. BACKGROUND A.Borrowers, the Lenders, Administrative Agent and LaSalle Bank National Association, as Collateral Agent, are parties to that certain Revolving Credit Agreement dated as of June 27, 2006 (as amended, restated, supplemented or otherwise modified and in effect from time to time, the "Credit Agreement"). B.Borrowers desire to increase the Total Commitments by $25,000,000 pursuant to Section 2.10 of the Credit Agreement (the "Revolver Increase"). AGREEMENT NOW, THEREFORE, in consideration of the premises and of the mutual covenants contained herein, and other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the parties hereto hereby agree as follows: SECTION
